DETAILED ACTION
This communication is responsive to Applicant’s response filed May 16 and 20, 2022. Applicant’s amendments and remarks have been considered.
The U.S. references listed in the 24 page Information Disclosure Statement (IDSs), filed May 20, 2022, has not been considered because the first digits of the reference numerals of these U.S. references are being obscured by a thick vertical line such that this IDS cannot be OCR scanned for reviews. Note an exemplary showing provided below.

    PNG
    media_image1.png
    621
    947
    media_image1.png
    Greyscale

Applicant is suggested to refile this large IDS statement in a more legible manner such that all of the U.S. reference numerals are properly spaced away from obscuring lines.
 
Application claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 32 of U.S. Patent No. 9,637,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim includes all features recited in the application claim.
The terminal disclaimer filed May 16, 2022 fails to also include U.S. Patent No. 9,637,143 in the list of patents applicable to the terminal disclaimer.
Claims 1-10 and 12-15 are allowable.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617